Title: Report concerning Continental Bills of Credit, [7 May 1784]
From: Committee of the Continental Congress
To: 



[7 May 1784]

Resolved
That all sums of Continental bills of credit paid by or to any State on account of the United states shall be credited or debited in account according to the specie value of such bills at the time  of paiment, as settled by the legislature of the same state in their table of depreciation constructed for the use of their state: and where none such has been constructed, an average shall be taken from those of the states adjoining wherein such tables have been constructed, on which paiments an interest shall be allowed at the rate of 6. per cent. per annum from the time of paiment.
That all such bills now in the Treasury of any state, [if received before the 18th. of March 1780. shall be credited to such state according to their value on that day as declared by Congress in their resolutions ofand if received after that day shall be credited at their specie value at the time to be settled as directed in the preceding resolution, and if] after the last day to which such table descends, they shall then be credited at the rate at which they were purchased or received, or if not purchased or received at any particular rate, then at the market value of such bills within the state at the time, to be estimated on the best evidence which may be obtained: on which sums also a like interest of 6. per cent from the time of receipt shall be allowed: and the affidavit of the Treasurer receiving the said bills shall be evidence of the time and rate at which they were received.
That all such bills now in the hands of individuals shall be redeemed at the same rates allowed for those in the Treasury of their state: that the holders of such bills shall be at liberty to carry them to the Loan officer of the U.S. within their state who shall give them in exchange for the same a certificate expressing the sum in specie which the U.S. owe in lieu thereof and the time from which it bears interest, which time shall be [the 18th of Mar. 1780. for all those received before that day, and the time of actual receipt for all those received after.] The Loan officer shall require from the holder the best evidence of the time of his receiving them which the nature of the case will admit, viz. that of circumstances and disinterested persons where to be had, and where not to be had to his satisfaction, then resorting to the examination of the party himself on oath, and giving to the same so much credit as in his conscience he shall think it deserves: [and in all cases of importance and difficulty shall associate to himself two honest and able persons to assist him in the examination and judgment.] These certificates shall be funded and paid as the other debts of the United States. But no certificate shall be issued for a less sum than thirty specie dollars.
That the Superintendant of finance direct the form and mode  of issuing the aforesaid certificates, and take order for destroying the Continental bills of credit brought in.
